UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7533


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINDA TRIBBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:11-cr-00106-LO-1; 1:12-cv-00637-LO)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linda Tribby, Appellant Pro Se. Jasmine Hyejung Yoon, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Linda    Tribby    seeks      to      appeal      the     district    court’s

order denying relief on her 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.              28    U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,    a     prisoner         satisfies      this   standard      by

demonstrating          that    reasonable          jurists      would       find   that     the

district       court’s      assessment      of      the    constitutional          claims    is

debatable      or     wrong.      Slack     v.      McDaniel,         529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion      states   a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Tribby has not made the requisite showing.                             Accordingly, we

deny   Tribby’s        motion    for    a   certificate          of    appealability        and

dismiss     the       appeal.          We   also         deny    Tribby’s      motion       for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3